Citation Nr: 1505463	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-47 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to increased ratings for the left knee disability prior to March 20, 2009, exclusive of any period for which he received a total disability rating.  

2. Entitlement to increased ratings for the right knee disability prior to March 20, 2009, exclusive of any period for which he received a total disability rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran disagreed with the ratings assigned prior to March 20, 2009, and filed a timely appeal to the Board.  

The RO has granted total ratings for convalescence for the right knee from October 11, 2006 to December 1, 2007, and for the left knee from December 6, 2007 to February 1, 2009.  The Board will consider whether an increased rating for either knee was warranted at any period exclusive of any period when a total rating was in effect prior to March 20, 2009.  

The Veteran testified before the Board sitting in Washington, D.C. in November 2010.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Prior to March 9, 2005, the left knee disability did not result in instability, subluxation, meniscal abnormality with frequent effusion, impairment of the tibia and fibula, arthritis, or limitation of motion.

2.  From March 9, 2005, and March 29, 2007, the left knee disability did not result in limitation of flexion to less than 809 degrees, limitation of extension to 15 degrees, instability, subluxation, or frequent episodes of effusion.  

3.  From March 29, 2007, to December 6, 2007, the left knee disability did not result in flexion limited to 15 degrees, extension limited to 20 degrees, instability, or subluxation. 

4.  From February 1, 2009, to March 20, 2009, the left knee disability does not result in chronic residuals of knee replacement with severe painful motion or weakness, ankylosis, impairment of the tibia and fibula, or limitation of extension.

5.  Prior to October 11, 2006, the right knee disability does not result in limitation of flexion to fewer than 70 degrees, limitation of extension, frequent episodes of effusion, or moderate instability, but it does result in painful motion from March 9, 2005.    

6.  From December 1, 2007, to March 20, 209, the right knee disability does not result in chronic residuals of knee replacement with severe painful motion or weakness, ankylosis, impairment of the tibia and fibula, or limitation of extension


CONCLUSIONS OF LAW

1.  The criteria for increased ratings for the left knee disability prior to March 20, 2009, exclusive of any period for which he received a total disability rating, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5055, 5257, 5260, 5261 (2014).  

2.  Prior to March 9, 2005, the criteria for a rating greater than 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5257, 5260, 5261 (2014).

3.  From March 9, 2005, to October 11, 2006, the criteria for a separate 10 percent rating for painful motion have been met but the criteria for a rating greater than 10 percent for instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5257, 5260, 5261 (2014).

4.  From October 11, 2006, to March 20, 2009, the criteria for increased rating for the right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA treatment records dated in February 1994 and from April 1999 until August 2004 reveal no complaints or findings suggestive of knee disability.  The records report findings of no limitations on mobility and negative histories of falls or problems with "gait/transferring."  The records indicate that the Veteran denied medical problems except for a dermatological issue with his feet in April 1999 and ocular problems in April 2003 and denied joint pain or swelling in September 2003.  The records further indicate that physical evaluation in February 1994 was of no significance other than a retinal disability and that examination in August 2003 revealed full muscle strength, no skeletal deformity, and no joint deformity or sign of arthropathy. 

An August 2004 VA treatment record reveals the Veteran's history of bilateral knee pain and swelling.  Examination revealed mild swelling below the patellar tendon bilaterally with tenderness to palpation.  September 2004 VA treatment records reveal no such history but the same findings.  The records also reveal that the Veteran had no history of falls.  

March 2005 VA treatment records reveal that the Veteran denied joint pain or swelling and had no limitations of mobility, history of falls, or impairment of gait/transferring.  A subsequent March 2005 VA treatment record reveals the Veteran's history of bilateral knee pain, worse on the right.  The Veteran reported the pain was exacerbated by walking, climbing stairs, and prolonged standing.  A May 2005 VA treatment record reveals the Veteran's history of hearing or feeling a "pop" in his right knee when he walks.  He also reported swelling "from time to time" and indicated that his right knee will "bother" him after heavy lifting.  He reported that the knees had been "bothering" him for "a few" years but became unbearable four months earlier.  He reported locking but denied buckling or giving way.  He stated that the knees "sometimes" lock "a little" with walking.  Examination revealed full extension and flexion to approximately 135 degrees with pain on acute flexion.  There was no joint effusion.  There was some patellofemoral discomfort.  Ligaments were intact, and the Veteran walked without significant limp.  The diagnosis was "probably some [degenerative joint disease] with some chondromalacia" and rule out meniscus injury.  

In May 2005, the Veteran reported a "drastic" worsening of his condition since the 1970s.  He reported that prolonged walking, lifting objects, and certain weather condition caused great discomfort.  May 2005 X-ray images showed bilateral osteoarthropathy.  

A June 2005 VA examination record reveals the Veteran's history of a significant increase in bilateral knee pain with swelling in the previous six to eight months.  The Veteran also reported occasional locking.  He indicated that the pain was not debilitating; he could perform his daily activities and did not use supportive devices.  He did not claim weakness, fatigability, decreased endurance, incoordination, or flare-ups.  Examination revealed a generally normal gait.  There was slight swelling in both knees but no demonstrated instability or deformity.  Active range of motion was 0 to 100 degrees bilaterally.  No weakness, fatigability, decreased endurance, or incoordination was noted.  The examiner diagnosed increased bilateral knee pain with swelling and bilateral osteoarthropathy.  

A July 2005 VA treatment record reveals that there was no swelling with full extension but resistance and crepitus on range of motion.  There was an increase in discomfort with acute flexion.  Range of motion was from 0 to 135 degrees with pain.  McMurray test was painful.  Magnetic resonance imaging (MRI) showed degenerative changes and meniscal tear in each knee.  An October 2005 VA treatment record reveals the Veteran's history of increased knee pain and swelling for approximately five days, since lifting approximately 30 to 50 pounds of files.  He also reported inability to straighten the left knee for 30 to 45 minutes after the incident.  Examination revealed no swelling with full extension but resistance and crepitus on range of motion and increased discomfort on acute flexion.  Motion was from 0 to 135 degrees albeit with pain.  McMurray test was painful, and there was very little joint effusion.  A November 2005 VA treatment record indicates that the Veteran had normal range of motion without limitation.  The Veteran did not have a history of falls.  December 2005 VA treatment records reveal that the knees were painful on movement, but there was no swelling or deformity and range of motion was normal.  Range of motion was noted to be performed "without difficulty" on one occasion but with pain, guarding, and slowness on another.  

January 2006 VA treatment records reveal that the knees had normal range of motion though painful and guarded in the end ranges.  X-ray images showed degenerative and spurring changes but no joint effusion or fracture.  A June 2006 VA treatment record reveals the Veteran's history of knee pain, worse on the right.  The Veteran indicated that he was working and that the job tasks increased knee pain.  The record notes that the Veteran could straighten the knee and flex to approximately 90 degrees.  A February 2006 VA treatment record reveals the Veteran's history of painful knees.  Examination showed no effusion.  There was significant medial joint line tenderness, but cruciate and collateral ligaments were stable.  X-ray images showed severe degeneration.  The examiner provided some pull-on elastic supports based on the Veteran's history of "sometimes" having the "feeling of possible giving way of the knees."  The examiner found the reported feeling was probably because of the bilateral narrowing of the medial compartments.  

A July 2006 VA examination record reveals the Veteran's history that the knees had gotten "much worse" in the previous two years.  With regard to the right knee, the Veteran reported instability, locking, weakness, pain, and near-constant swelling.  He denied any true acute flares, explaining that the knee hurt "all the time."  He reported he was put on restrictive duty at work because he could not stand on his feet.  With regard to his left knee, he reported locking, swelling, pain, weakness, and fatigability.  He denied acute flares.  The record notes that the Veteran walked with a distinct limp.  Examination of the right knee revealed some swelling, no crepitus, and motion from 0 to 70 degrees.  The knee appeared stable.  Examination of the left knee revealed crepitus and motion from 0 to 80 degrees.  The knee appeared stable.  The examiner noted that X-ray images showed bilateral degenerative joint disease.  

An August 2006 VA treatment record reveals a history of painful knees, which were interfering with activities of daily living, standing, and walking.  The Veteran estimated the pain as 3/10.  He presented as ambulatory with braces on both knees and a cane.  Examination revealed painful crepitus with range of motion bilaterally and motion to 120 degrees.  There was minimal effusion.  An October 2006 VA treatment record reveals the Veteran's history of right knee pain, swelling, locking, popping, and instability.  The Veteran subsequently underwent a total right knee replacement arthroplasty on October 11, 2006.  The surgical record indicates that the Veteran denied a history of falls in the previous six months.  A December 2006 VA treatment record reveals that the Veteran did not have a history of falls.  

A January 2007 VA treatment record reveals the Veteran's history of increased left knee pain.  However, the findings and a previous January 2007 VA treatment record indicate that the complaints pertained to the right knee.  A February 2007 VA treatment record indicates that the Veteran had a normal gait.

A March 2007 VA examination record reveals the Veteran's history of right knee swelling, weakness, instability, and pain since the total knee replacement.  He denied locking.  The Veteran reported that he was unable to walk up and down stairs.  With respect to the left knee, the Veteran reported swelling, weakness, instability, and pain.  The record notes that testing was "almost" impossible.  The Veteran was using a TENS unit over the knee due to constant pain.  The Veteran indicated that he was unable to walk up and down stairs because the knee locked.  He denied acute flares.  Examination revealed motion of the right knee from +15 degrees to 90 degrees, limited by pain and stiffness.  The left knee had motion from 15 to 40 degrees with limitation by severe pain.  There was no change with repetitive testing.  The record notes that the Veteran walked with an extreme limp and a cane.  

April 2007 VA treatment records reveal the Veteran's history of a recent increase of left knee pain.  The pain was estimated as a 2-3/10 and was indicated to be activity-related.  He denied any recent injury or fall.  An October 2007 VA treatment record reveals a history of severe left knee pain and difficulty walking.  Examination revealed no effusion or malalignment of the left knee.  Motion was from 0 to 110 degrees, there was tenderness over the medial and lateral joint spaces, and a patella compression test was positive.  X-ray images showed osteoarthritis.  A subsequent October 2007 VA treatment record revealed motion from 6 to 120 degrees in the right knee and 0 to 105 degrees in the left knee.  The Veteran ambulated with a cane and limped, especially when initiating ambulation.  A subsequent October 2007 VA treatment record reveals that the Veteran had slight tenderness of the left knee with minimal swelling but no effusion.  Range of motion was intact in the left knee but limited by crepitus and pain in the right knee.  There was no dislocation or laxity and the Veteran had good stability.  A November 2007 VA treatment record reveals the Veteran's history of pain and bilateral weakness.  He reported multiple falls.  He explained that he fell approximately twice a week though he was "very careful" to navigate the stairs.  He also reported high pain levels.  December 2007 VA treatment record, dated prior to the left knee replacement surgery, reveals the Veteran's history that he could ambulate four blocks and stand 10 minutes.  The records note that he used a cane but denied a history of falls.  Examination revealed that the left knee had motion from 5 to 125 degrees and was stable.  The right knee had motion from 0 to 120 degrees.  

A March 2008 VA treatment record reveals the Veteran's history of constant knee pain but no swelling.  The Veteran also reported limitation of movement in the knees.  Examination revealed edema, full extension, and limitation of flexion to 45 degrees on the left and 60 degrees on the right.  A June 2008 VA treatment record reveals a negative history as to falls in the previous six months.  

A January 2009 VA treatment record reveals the Veteran's history of pain and stiffness in the knees, aggravated by walking, standing, dressing, using steps, and carrying.  Examination revealed mild swelling and general tenderness.  The Veteran reported he was unable to perform extended activity secondary to weakness and he had increased knee pain with bending and stair climbing.  There was mild crepitus.  Examination revealed motion from 0 to 75 degrees.  Strength was 2+/5 with flexion and 3/5 with extension.  

A March 11, 2009, VA treatment record reveals that the Veteran reported pain but no swelling.  The Veteran denied a history of falls in the previous three months, and gait/transferring was normal.  Musculoskeletal assessment revealed normal range of motion.  The record indicates that the Veteran moved all extremities "well" and ambulated without assistance.  

A March 2009 VA examination record reveals the Veteran's history of pain, stiffness, swelling, and limitation of function, especially the right knee.  The Veteran reported an inability to stand for more than a few minutes or walk for further than a few yards.  Gait was antalgic, and the Veteran had poor propulsion.  There was inflammatory arthritis, which resulted in severe impairment of health.  Examination of the right knee showed edema, effusion, and heat.  There was crepitation but no grinding, instability, or patellar or meniscal abnormality.  The left knee had bony joint enlargement, edema, and effusion but no crepitation, clicks or snaps, grinding, instability, or patellar or meniscal abnormality.  There was moderate weakness bilaterally.  Range of motion testing revealed motion from 0 to 70 degrees in the left knee with pain from 50 degrees, and 0 to 35 degrees in the right knee with pain from 25 degrees.  After repetition, flexion of the left knee was limited to 50 degrees, and flexion of the right knee was limited to 25 degrees.  There was no ankylosis.  The Veteran was not working, and the reason given for his unemployment was severe arthritis involving the knees.  The Veteran was diagnosed with bilateral knee osteoarthrosis, status-post bilateral total knee arthroplasty with further symptomatic worsening and functional limitation.  The examiner found the knee disabilities resulted in decreased manual dexterity, problems with lifting and carrying, weakness or fatigue, decreased fatigue strength in the lower extremity, and pain.  

An April 2009 VA treatment record indicates that the Veteran denied a history of falls within the previous three months.  The record indicates that range of motion was within normal limits. 

Propriety of Ratings Assigned For Left Knee Disability

Prior to March 9, 2005

Prior to March 9, 2005, the left knee disability is assigned a noncompensable disability rating.  The Board has reviewed the evidence and found that a compensable rating is not warranted at any time prior to March 9, 2005.  Prior to this time, the record does not suggest that the left knee disability resulted in instability, subluxation, meniscal abnormality with frequent locking and effusion, impairment of the tibia and fibula, arthritis, or limitation of motion.  Furthermore, the record does not suggest that the left knee disability resulted in painful motion or other functional loss due to pain, fatigability, incoordination, weakness, or incoordination.  

With the exception of the history of pain and swelling in August 2004 and evidence of swelling in 2004, the medical record reveals no evidence of left knee impairment, to include histories suggestive of impairment when asked about joint abnormality, mobility, falls, or gait/transferring or abnormal findings on examination.  The Board acknowledges that the Veteran reported increased symptoms of the bilateral knee disability in 1993.  The Veteran did not specify which symptoms affected the left knee disability, however, or indicate that the symptoms resulted in impairment of the left knee, and the only abnormality revealed in previous examination of the left knee was crepitance.  The Board finds an increase in crepitus, without additional evidence of functional impairment prior to 2005, is not a sufficient basis for the assignment of a compensable rating.  

The Veteran currently reports symptoms and functional impairment of the left knee during this period and has submitted a statement from a person who knew him during this period.  The Board finds these current histories are less credible, and thus less probative, than the histories and findings dated prior to March 9, 2005, however.  In sum, although the record reveals evidence of pain and swelling, the record does not suggest any functional impairment of the left knee prior to March 9, 2005; thus, compensable rating is not warranted prior to March 9, 2005.  See 38 C.F.R. §§ 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5256 to 5262.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

From March 9, 2005 to March 29, 2007

From March 9, 2005, to March 29, 2007, the left knee disability is assigned a 10 percent rating for painful motion of the left knee that is otherwise noncompensable under the limitation of motion criteria.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  To obtain a higher rating based on limitation of motion, the evidence must show that compensable ratings are available under either or both of those rating criteria.  See VAOPGCPREC 23-97 (separate ratings may be awarded for limitation of flexion and limitation of extension).  Diagnostic Code 5260 provides a noncompensable rating for flexion limited to 60 degrees, a 10 percent rating for flexion limited to 45 and a 20 percent rating for flexion limited to 30 degrees.  Diagnostic Code 5261 provides a noncompensable rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees and a 20 percent rating for extension limited to 15 degrees.  Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A higher rating is not available under Diagnostic Code 5260 and/or 5261, even after consideration of pain and other functional limitation.  The evidence indicates that the Veteran is consistently able to flex to at least 80 degrees and fully extend on examination, and there is no evidence of additional limitation after repetition.  The Veteran reported a temporary inability to fully straighten the leg in October 2005.  The Veteran did not specify how limited extension was during this episode, however, and the record does not suggest that the Veteran ever had limitation of extension to 15 degrees.  In the absence of evidence, to include history, of any other episode of limited extension or evidence of extension limited to 15 degrees, the Board finds a rating higher than 10 percent is not warranted based on limitation of extension during this period. 

The Board acknowledges that the evidence includes histories of pain on use and functional impairment.  However, even if range of motion was limited by pain beyond that shown during examination, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Specifically, the range of motion demonstrated by the Veteran during examination exceeds what would be required for a noncompensable rating for flexion or a rating greater than 10 percent for extension, even after repetition.  As such, a rating in excess of 10 percent is not warranted based on limitation of motion.  

The Board has considered whether a higher rating is warranted.  There is no evidence of ankylosis or malunion of the tibia and fibula; as such, Diagnostic Codes 5256 and 5262 are not applicable.  The Board acknowledges that there is evidence of dislocation of the semilunar cartilage and pain and that the Veteran reported swelling and locking in the knee.  The Board finds the generally negative findings as to effusion indicate that there were not "frequent" episodes of effusion during this period:  with the exception of findings of effusion in October 2005 and August 2006, the record reveals negative findings as to effusion.  Thus, the Board finds a higher rating is not warranted under Diagnostic Code 5258.

The Board has also considered whether a separate rating is warranted for instability during this period.  VAOGCPREC 9-2004.  Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or slight instability, a 20 percent rating is provided for moderate recurrent subluxation or moderate instability, and a 30 percent rating is provided for severe recurrent subluxation or lateral instability.  After review of the evidence, the Board finds the left knee disability did not result in even "slight" recurrent subluxation or lateral instability at any time during the period.  Although the Veteran has reported instability in the left knee, he clarified that he had a feeling of giving way rather than actual giving way or instability in February 2006, and stability testing was consistently normal.  The Board finds the normal objective medical evidence is more probative than the Veteran's histories. 

From March 29, 2007, to December 6, 2007

From March 29, 2007, to December 6, 2007, the left knee disability is assigned a 20 percent rating for limitation of flexion and a 20 percent rating for limitation of extension.  A rating higher than 20 percent is not warranted based on extension or flexion as there is no evidence of flexion limited to 15 degrees or extension limited to 20 degrees, to include during flare-ups.  In this regard, the Board notes that flexion is never noted to be limited to fewer than 40 degrees or extension limited to more than 15 degrees, the Veteran does not report additional limitation during flare-ups, and October and December 2007 VA treatment records reveal motion from at least six to 110 degrees. 

The Board further finds a separate rating is not warranted for instability during this period.  Although the Veteran has reported instability, the knee was found to be stable and without laxity in October 2007, and the record shows contradictory histories as to the nature of the instability and whether it resulted in falls.  In this regard, the Board notes that although the Veteran reported falls in November 2007, he denied a history of falls in December 2007.  Based on the inconsistent histories provided by the Veteran, the Board finds the Veteran's symptomatic histories have very little probative value, which is outweighed by the normal objective medical evidence.  

The Board has considered whether a higher or separate rating is warranted under an alternate diagnostic code but finds none is applicable during this period.  

From February 1, 2009, to March 20, 2009

From February 1, 2009, to March 20, 2009, the left knee disability is rated at 30 percent under Diagnostic Code 5055, which rates knee replacements.  Diagnostic Code 5055 provides a minimum 30 percent rating for a knee replacement.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  These diagnostic codes provide higher ratings for unfavorable ankylosis, limitation of extension to at best 30 degrees, or loose motion requiring a brace.  

The evidence does not suggest that a higher rating is warranted under DC 5055: the evidence does not suggest that the Veteran had impairment approximating the 60 percent rating.  The Veteran had motion from at least 0 to 75 degrees, to include on March 11, 2009, and the Board finds the reported strength, finding of unassisted ambulation and good movement of extremities, and negative histories as to falls or impairment of gait/transferring, indicate that the left knee did not have severe weakness.  Furthermore, the record does not reflect any findings or histories of severe pain during this period.  

The Board has considered whether a higher rating is warranted under an alternate diagnostic code but finds none is warranted.  The record does not suggest that the Veteran had ankylosis, limitation of extension, loose motion, or requirement of a brace at any time during this period.  Rather, the evidence indicates that the Veteran had full extension, moved all extremities well and without pain, and did not require use of an assistive device.  

The Board acknowledges that the Veteran was assigned the 60 percent rating based on a March 20, 2009, examination.  The Board finds the examination record does not accurately depict the impairment dated prior to March 20, 2009, however, as it reveals findings and symptoms not previously reported and inconsistent with findings and histories provided as late as March 11, 2009, notably histories and findings of severe impairment of ability to stand or walk, impaired gait, and inflammatory arthritis with anorexia and fever.  

Propriety of Ratings Assigned for Right Knee Disability

Propriety of Rating Prior to Right Knee Replacement

For historical purposes, it is noted that service connection was established for chondromalacia patella of the right knee by the RO in a May 1976 decision.  In a May 1978 rating decision, a 10 percent rating was assigned under Diagnostic Code (DC) 5257, which rates instability.  In a June 2005 rating decision, the RO continued the 10 percent rating but indicated that the rating was assigned under Diagnostic Code 5262.  The Veteran did not appeal the decision, but new and material evidence was associated with the claims file within a year of the issuance of the decision.  The May 2007 rating decision on appeal continued the 10 percent rating prior to October 11, 2006.  

Due to the RO's failure to sever the 10 percent rating under DC 5257 or assign a separate rating for limitation of motion and in light of VAOPGCPREC 23-97 and VAOGCPREC 9-2004, the Board finds the June 2005 and April 2007 rating decision did not effectively change the diagnostic code in effect for the right knee prior to October 11, 2006.  Murray v. Shinseki, 24 Vet. App. 420 (2011).  In other words, the Board finds the Veteran's right knee disability has been consistently rated under Diagnostic Code 5257.  As such, the issue is whether the right knee disability warrants a rating greater than 10 percent under DC 5257 or a separate rating based on limitation of motion prior to October 11, 2006.   

A higher rating is not warranted at any time prior to October 11, 2006, based on instability.  The evidence indicates that the right knee disability did not result in moderate recurrent subluxation or lateral instability at any time during the period.  Although the Veteran reported instability, he clarified that he had a feeling of giving way rather than actual giving way in February 2006, and stability testing was consistently normal.  The Board finds the normal objective medical evidence is more probative than the Veteran's histories.  Thus, a higher rating is not warranted based on instability at any time prior to October 11, 2006.  

The Board has considered whether a separate rating is warranted based on limitation of motion at any time prior to October 11, 2006.  Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating from March 9, 2005, pursuant to 38 C.F.R. § 4.59 and Burton based on the competent evidence of knee pain with motion.  A rating greater than 10 percent is not warranted at any time from March 9, 2005, under Diagnostic Code 5260 and/or 5261, even after consideration of pain and other functional limitation.  The evidence indicates that the Veteran is consistently able to flex to at least 70 degrees and fully extend, and there is no evidence of additional limitation after repetition or flare-ups.  The Board acknowledges that the evidence includes histories of pain on use and functional impairment.  However, the range of motion demonstrated by the Veteran during examination exceeds what would be required for a noncompensable rating for flexion or extension, even after repetition.

Prior to March 9, 2005, a compensable rating is not warranted based on limitation of motion.  With the exception of the history of pain and swelling in August 2004 and evidence of swelling in 2004, the medical record reveals no evidence of right knee impairment, to include histories suggestive of impairment when asked about joint abnormality, mobility, falls, or gait/transferring or abnormal findings on examination.  The Board acknowledges that the Veteran reported increased symptoms of the bilateral knee disability in 1993.  The Veteran did not suggest that the knee symptoms resulted in limitation of motion or function unrelated to the previously found instability, however, and previous examination revealed full and pain-free range of motion.  The Board finds a history of an increase in symptoms, without evidence of functional impairment due to something other than the rated instability, is not a sufficient basis for the assignment of a compensable rating for limitation of motion prior to March 9, 2005.  The Veteran currently reports symptoms and functional impairment of the right knee prior to March 9, 2005, and has submitted a statement from a person who knew him during this period.  The Board finds these current histories are less credible, and thus less probative, than the histories and findings dated prior to March 9, 2005, however.  Thus, the Board finds a 10 percent rating for limitation of motion is only warranted from March 9, 2005.     

The Board has considered whether a higher rating is warranted.  There is no evidence of ankylosis or malunion of the tibia and fibula; as such, Diagnostic Codes 5256 and 5262 are not applicable.  The Board acknowledges that there is evidence of dislocation of the semilunar cartilage and pain and that the Veteran reported swelling and locking in the knee.  However, the Board finds the predominantly negative findings as to effusion indicate that there were not "frequent" episodes of effusion during this period:  with the exception of findings of effusion in October 2005 and August 2006, the record reveals negative findings as to effusion.  Thus, a higher rating is not warranted under Diagnostic Code 5258.



From December 1, 2007, to March 20, 2009

From February 1, 2009, to March 20, 2009, the right knee disability is rated at 30 percent under Diagnostic Code 5055.  The evidence does not suggest that a higher rating is warranted under DC 5055: the evidence does not suggest that the Veteran had impairment approximating the 60 percent rating during this period.  The Veteran had motion from at least 0 to 60 degrees, to include on March 11, 2009, and the Board finds the reported strength, finding of unassisted ambulation and good movement of extremities, and negative histories as to falls or impairment of gait/transferring indicate that the right knee did not have severe weakness.  Furthermore, the record does not reflect any findings or histories of severe pain during this time, and the reported function by the Veteran does not suggest such a level of pain.  

The Board has considered whether a higher rating is warranted under an alternate diagnostic code but finds none is warranted.  The record does not suggest that the Veteran had ankylosis, limitation of extension, loose motion, or requirement of a brace at any time during this period.  Rather, the evidence indicates that the Veteran had full extension, moved all extremities well and without pain, and did not require use of an assistive device. 

The Board acknowledges that the Veteran was assigned the 60 percent rating based on a March 20, 2009, examination.  The Board finds the examination record does not accurately depict the impairment dated prior to March 20, 2009, however, as it is inconsistent with the previous range of motion findings, notably the March 11, 2009 findings, and it reports new findings and symptoms including inflammatory arthritis with anorexia and fever, severe impairment of ability to stand or walk, and impaired gait.  

Other Considerations

The Board has considered whether extraschedular consideration is warranted based on the evidence of occupational impairment secondary to the bilateral knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms and associated functional impairment of the Veteran's knee disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the knee disabilities are primarily manifested by pain and limitation of function.  The diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion and instability, and the effects of pain and functional impairment have been taken into account and were considered in the award of the current ratings and the application of the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Board finds the effects of the knee disabilities have been fully considered and are contemplated in the ratings assigned; and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) was raised.  The Board acknowledges that the Veteran was not employed for parts of the period on appeal.  The record does not include any evidence dated prior to March 20, 2009, indicative of unemployability due to the bilateral knee disability, however.  The records dated during this period include findings of employability by the vocational rehabilitation program and reveals histories that the unemployment was due to substance abuse issues.  The Board acknowledges that the Veteran currently reports unemployment during this period due to the knee disabilities.  This history is contradicted by the histories provided prior to March 20, 2009, however, when the Veteran reported loss of employment due to substance abuse issues.  Based on the histories provided during the period in question, the Board finds the current history is not credible and thus not probative.  Thus, the Board finds that Rice is inapplicable since there was no probative evidence of unemployability due to the service connected knee disabilities during the period on appeal.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in June 2006 and April 2011.  Although complete notice was not provided until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA has obtained VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  The appellant has not reported any outstanding and available records that are relevant to an issue.  In this regard, the Board notes that although the Veteran reported intent to file for disability benefits from the Social Security Administration (SSA) in August 2003 and December 2006, there is no indication that he ever filed for SSA benefits.  He has not reported filing for benefits and has consistently reported no income from SSA.  Thus, the Board finds there are no outstanding SSA records.  The Board acknowledges that the Veteran submitted a VA Form 4142 in May 2011 reporting treatment by S.R.A. at an undisclosed date for an undisclosed disability.  The Board finds no prejudice results from any failure on the part of VA to request those records because the record indicates that any records associated with treatment by S.R.A. are not relevant.  In this regard, the Board notes that the Veteran denied any previous non-VA treatment for the bilateral knee disability during the 2010 hearing before the Board.  Even assuming the treatment at S.R.A. were for the knees, the Board finds the treatment must postdate the period on appeal based on the Veteran's testimony in 2010.  As such, the records are not relevant to the decision herein.  VA afforded the appellant examinations to determine the nature and severity of the knee disabilities.  Review of the examination records indicates that all necessary testing was performed and all necessary findings reported, and the Veteran has not alleged that any examination was inadequate.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


ORDER

Increased ratings for the left knee disability prior to March 20, 2009, exclusive of any period for which he received a total disability rating, are denied.

Effective March 9, 2005, a separate 10 percent rating based on limitation of motion for the right knee is granted; increased ratings for the right knee disability prior to March 20, 2009, exclusive of any period for which he received a total disability rating, are otherwise denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


